             Case 0:16-cr-60121-WPD Document 90 Entered on FLSD Docket 11/17/2020 Page 1 of 4

   AO 245D (Rev.09/17) JudgmentinaCriminalCaseforRevocations
                                                                    SheetI


                                                                                                       U NITED STATES D ISTRICT C OURT
                                                                                                                                                       Southern D istrictofFlorida

                                UNITED STATES OF AM ERICA                                                                                                                                                         Judgm entin a Crim inalCase
                                                                                                                                                                                                                  (ForRevocationofProbationorSupervisedRelease)
                                            EDMUND MOMPREMIER
                                                                                                                                                                                                                  caseNo. 16-60121-CR-DIMlTROULEAS
                                                                                                                                                                                                                  USM No.13168-104
                                                                                                                                                                                                                      HectorFlores,Esq.
                                                                                                                                                                                                                                                                                    Defendant'sAt
                                                                                                                                                                                                                                                                                                lorney
      THE DEFENDANT:
      / admittedguilttoviolationofconditionts)                                                                                                            1-10                                                                                                 oftheterm ofsupervision.
         wasfound inviolationofconditionts)countts)                                                                                                                                                                                                   afterdenialofguilt.
      Thedefendantisadjudicatedguiltyoftheseviolations:
    Violation Num ber                                                                NatureofV iolation                                                                                                                                                                                                            Violation Ended
    1                                                                                 By failing to refrainfrom violation ofthe law                                                                                                                                                                                08/03/2020
j LC'
    .'=?'7 R %''..ï..fï . 2E & 7. 717,                                                                  11 ?) '                        7y7*                          btr 177                               pp.:'
                                                                                                                                                                                                               m                 > q :37)$l t'
                                                                                                                                                                                                                                             %777-7                       ;; -''%' 1UF ?.
                                                                                                                                                                                                                                                                                        '?                     7''CLl.!? 7r78D7'7jt7q?
                                                                                                                                                                                                                                                                                                               j                     ly7!y17Ck';I)7jtT                    Y
1
)
r .!..:
 -.:
2. .
   '
   E  ..
      .
      t -'ë
          :.
           --
       ;-,. ,s..
                 ,
                 .tt
                 -y
                 .. -,..-
                     '  -.
                         -
                         ----.y .-
                              ......
                                   t-
                                    -...-..
                                          -.-j) .
                                               ' ,
                                               r.
                                                ,
                                                .
                                                ;B.,.?
                                                     ,
                                                     $/
                              ... .. .... . . .. . ...
                                          ;,:.        -
                                                      .1
                                                       ra...
                                                         -1
                                                           1.
                                                            I1
                                                             -
                                                             16
                                                              ï)t4.
                                                               1'
                                                                h
                                                                k    .
                                                                     :.
                                                                  :2,j .
                                                                       -.
                                                                      p10.
                                                                         !t
                                                                          .
                                                                          '.
                                                                         $/1
                                                                           4:
                                                                            j
                                                                            14
                                                                             :
                                                                             5 .
                                                                               )(.
                                                                              .4
                                                                               :
                                                                               2  .,I
                                                                                 :2  1r.11
                                                                                    ,-   :2
                                                                                          ,
                                                                                          ..
                                                                                          14
                                                                                           E:
                                                                                           .5
                                                                                            ,, ,.
                                                                                              tE
                                                                                             .1
                                                                                              L5f. .
                                                                                                 I1-
                                                                                                   11
                                                                                                    E
                                                                                                    5l1-.11(:.
                                                                                                             :;.
                                                                                                               1.
                                                                                                                l.
                                                                                                                Es
                                                                                                                 p.
                                                                                                                  1
                                                                                                                  '1
                                                                                                                   !5
                                                                                                                    14
                                                                                                                     :
                                                                                                                     2
                                                                                                                     ;4
                                                                                                                      :-
                                                                                                                       .
                                                                                                                       2
                                                                                                                       :
                                                                                                                       4E'
                                                                                                                         5
                                                                                                                         ,-
                                                                                                                          .
                                                                                                                          ,  r
                                                                                                                             .
                                                                                                                             -
                                                                                                                           5;t
                                                                                                                             !
                                                                                                                             s
                                                                                                                             it
                                                                                                                              .
                                                                                                                              '1
                                                                                                                               k4
                                                                                                                                :
                                                                                                                                2
                                                                                                                                ,
                                                                                                                               '..1g
                                                                                                                                ..
                                                                                                                                    I1-.
                                                                                                                                   -'  111E5l.
                                                                                                                                             1--
                                                                                                                                               11.
                                                                                                                                                 4::.
                                                                                                                                                    2.    '.,
                                                                                                                                                     I1E5lI y
                                                                                                                                                            .
                                                                                                                                                            -,
                                                                                                                                                             -?
                                                                                                                                                             . .
                                                                                                                                                               -
                                                                                                                                                               ,
                                                                                                                                                               .?
                                                                                                                                                               ')
                                                                                                                                                             . '
                                                                                                                                                               -
                                                                                                                                                                'k
                                                                                                                                                                 ?
                                                                                                                                                                 ,
                                                                                                                                                                -j
                                                                                                                                                                r'
                                                                                                                                                                 4
                                                                                                                                                                 .
                                                                                                                                                                 ,.4:,15
                                                                                                                                                                  ;
                                                                                                                                                                  .    ..
                                                                                                                                                                        k
                                                                                                                                                                        4/4
                                                                                                                                                                          :3.
                                                                                                                                                                          24
                                                                                                                                                                           - /2(
                                                                                                                                                                               :p:
                                                                                                                                                                                 ;
                                                                                                                                                                                 1!
                                                                                                                                                                                  (:
                                                                                                                                                                                   ;
                                                                                                                                                                                   '
                                                                                                                                                                                   ..
                                                                                                                                                                                    t
                                                                                                                                                                                    ,-
                                                                                                                                                                                     ,
                                                                                                                                                                                     ck.
                                                                                                                                                                                     '''
                                                                                                                                                                                        $'
                                                                                                                                                                                        '.
                                                                                                                                                                                         ''--;
                                                                                                                                                                                         .     ;.
                                                                                                                                                                                              t.,
                                                                                                                                                                                                -.
                                                                                                                                                                                                ,.,
                                                                                                                                                                                                  n-
                                                                                                                                                                                                   2
                                                                                                                                                                                                   ,.
                                                                                                                                                                                                   L  .
                                                                                                                                                                                                      )
                                                                                                                                                                                                      :.t-,.,.
                                                                                                                                                                                                      ..
                                                                                                                                                                                                     t' v
                                                                                                                                                                                                             ---l                                                     .-.
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                             .,.
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                      '.'.
                                                                                                                                                                                                                                                                                                         .          .
                                                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                       . '
                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                              .. .
                                                                                                                                                                                                                                                                                                                                                                     ''

  5;.'
  .
1l'  .2
      Lh?.'
        .S...'
             .t),2.m!
              .k         . ,- -
                    'ù.,.2
                           . ...
                         .-'r....'
                            ....       ''
                                ..J:....w;
                                         3..'
                                            ''  .
                                             -@ .
                                                5.'t...'.j7-..'       ?;-.:
                                                                      J
                                                               ,..,..S'.
                                                              .'          ;...
                                                                             ,.,'
                                                                                ,'
                                                                                 ,ç
                                                                                  .'
                                                                                   ..;1kC'..'
                                                                                            .......k...'               ''' . ., .
                                                                                                       ---..<....)..%r-'-.'.-u.
                                                                                                                              (-'
                                                                                                                                ... wa'
                                                                                                                                      ,'
                                                                                                                                       ë,,..vw
                                                                                                                                             '..'
                                                                                                                                                .......
                                                                                                                                                      '.
                                                                                                                                                              .
                                                                                                                                                               :
                                                                                                                                                               .:
                                                                                                                                                                ..
                                                                                                                                                                 r'
                                                                                                                                                       x.........l     .
                                                                                                                                                                       -
                                                                                                                                                                  ........u'
                                                                                                                                                                           .u..  V.................,,,...-.;.''..,,...z'
                                                                                                                                                                              '... .
                                                                                                                                                                                   1.
                                                                                                                                                                                    ù.
                                                                                                                                                                                     . ';F
                                                                                                                                                                                         ;.'JL'''' N''                 . .
                                                                                                                                                                                                                        -.. a....'      )L
                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                          .)=..''
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                 .w........         ,.u;)E
                                                                                                                                                                                                                                                a..-.
                                                                                                                                                                                                                                                .        '
                                                                                                                                                                                                                                                         )â'
                                                                                                                                                                                                                                                           '4y..c ..kJk .i?rgxtl
                                                                                                                                                                                                                                                                               iyy;ïkk;i..
                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                         '....
                                                                                                                                                                                                                                                                                             '..'
                                                                                                                                                                                                                                                                                                ..a.
                                                                                                                                                                                                                                                                                                   ,0.qk:pkcJ'
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                             .2t$
                                                                                                                                                                                                                                                                                                                4tkt:;sz&.=.' =wùi.
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                  QJ
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                   'f
                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                     1..nu...
                                                                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                                                                             C'
                                                                                                                                                                                                                                                                                                                                              Yî'
                                                                                                                                                                                                                                                                                                                                                ....             '
                                                                                                                                                                                                                                                                                                                                                             -....  .
                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                 .kk..
                                                                                                                                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                                                                                                                                     ,k
                                                                                                                                                                                                                                                                                                                                                                      '''
                                                                                                                                                                                                                                                                                                                                                                      wx$
                                                                                                                                                                                                                                                                                                                                                                        2))
                                                                                           information including disclosure ofalIbusiness and personal
t'y ;yjJ .7.ï?C'Y'.;           -1        V. jr-tr .)LF 1g)J*''1'
                                                               r' '7 )                                                        :W m-% . '1t m..
                                                                                                                                             :.
                                                                                                                                              ,-9=.1 k )7 'j)*. k                                                                       M.).r' ' .
                                                                                                                                                                                                                                                 =*'7k                 .j9J'':
                                                                                                                                                                                                                                                                             'mjJ 7 : 'r1. )yjr >''*77yyïj'
                                                                                                                                                                                                                                                                                                          D Xj
                                                                                                                                                                                                                                                                                                             7'TJ)'.* TW T/T 3t
                                                                                                                                                                                                                                                                                                                              CrI!6
y''' '..j;. .-. 1-5./.kkq... '- ...2 .-'. ,,-.. h      .fy
                                                         ;. * '          . .;                   . . .h                    J                 .. . .. 5..                             - .. .                ..,:...-ï
                                                                                                                                                                                                                  8-'
                                                                                                                                                                                                                  t  '
                                                                                                                                                                                                                                                       ;+.--- .,....? ;.,',
                                                                                                                                                                                                                                                                     .,
l
y L ..;
 ..
:.'n''
    .
         .        h.....
                . .              st ..      .
                                            ;-.y .--. .-.
                                            . .
                     '' j''c *''t'&;2*'l;' .'j.'.c.'t (p
                                                        j1 '
                                                        1:   '''t> .. f
                                                                      ?k :
                                                                         2.
                                                                          Y.z. ' .. .
                                                                                           t
                                                                                           l
                                                                                           '
                                                                                           lI
                                                                                           -r
                                                                                            '!
                                                                                             1I
                                                                                              E
                                                                                              Ij
                                                                                               r
                                                                                               .
                                                                                               '11
                                                                                                 ::
                                                                                                  ;
                                                                                                  1
                                                                                                  E!
                                                                                                   )
                                                                                                   h
                                                                                                   :E;1
                                                                                                      l
                                                                                                      r
                                                                                                      ::
                                                                                                      1
                                                                                    >':t..%,.t.kao.!;.r
                                                                                    '
                                                                                                       41:
                                                                                                         1
                                                                                                         8
                                                                                                         '14
                                                                                                           :
                                                                                                           5
                                                                                                           2,1
                                                                                                             t
                                                                                                             .-
                                                                                                           .;.
                                                                                                      z 7x.'
                                                                                                              j
                                                                                                              1'
                                                                                                               .1
                                                                                                                i
                                                                                                                E
                                                                                                                .
                                                                                                                ;).
                                                                                                                  ,.1
                                                                                                                 .'
                                                                                                             )i)..,'
                                                                                                                    :
                                                                                                                    .
                                                                                                                    ).I
                                                                                                                   ...
                                                                                                                      r
                                                                                                                      '
                                                                                                                      4
                                                                                                                     -:
                                                                                                                       :
                                                                                                                       .
                                                                                                                       :
                                                                                                                       )l
                                                                                                                        t
                                                                                                                        :
                                                                                                                        )
                                                                                                                        .1
                                                                                                                       ..
                                                                                                                      Q.
                                                                                                                         E
                                                                                                                         !l1
                                                                                                                           :14
                                                                                                                           l
                                                                                                                        .--. :,l
                                                                                                                           ...-r
                                                                                                                               '
                                                                                                                               1,1
                                                                                                                               >.
                                                                                                                              ''
                                                                                                                               +
                                                                                                                                 ::)
                                                                                                                                   4
                                                                                                                                   1:
                                                                                                                                    1
                                                                                                                                    j
                                                                                                                                    :I1
                                                                                                                                      :)
                                                                                                                                       ;
                                                                                                                                       e%
                                                                                                                                ....mu..
                                                                                                                                        1r
                                                                                                                                         -....,
                                                                                                                                       (u-.
                                                                                                                                          .c
                                                                                                                                          x.. - ..
                                                                                                                                                 -.
                                                                                                                                              ....
                                                                                                                                            u'.
                                                                                                                                                  '.
                                                                                                                                                   '. .
                                                                                                                                                      '.-7
                                                                                                                                                         ,
                                                                                                                                                         ',..
                                                                                                                                                            '.
                                                                                                                                                            ?,..ë--
                                                                                                                                                 ..v....- -..,.
                                                                                                                                                              .l
                                                                                                                                                              5,
                                                                                                                                                                  $
                                                                                                                                                                  ;
                                                                                                                                                                  -
                                                                                                                                                                  .-.y1
                                                                                                                                                                  q.
                                                                                                                                                               ....,s .
                                                                                                                                                                      -
                                                                                                                                                                      à
                                                                                                                                                                      k
                                                                                                                                                                     7.
                                                                                                                                                                    u.
                                                                                                                                                                       y
                                                                                                                                                                       ,
                                                                                                                                                                       k
                                                                                                                                                                      ..r.,.-.c''
                                                                                                                                                                                ...Lc.;=..D.
                                                                                                                                                                                         z.z-.w
                                                                                                                                                                                              ..z  .t,
                                                                                                                                                                                                .... Qtf.
                                                                                                                                                                                                        ,v
                                                                                                                                                                                                        '
                                                                                                                                                                                                          ..
                                                                                                                                                                                                         -'.za .- ..
                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                  u
                                                                                                                                                                                                                    . ,f
                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                    ..  !.,)
                                                                                                                                                                                                                           r
                                                                                                                                                                                                                           k.u.
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                     :;-..x.o..
                                                                                                                                                                                                                   ...         ',.
                                                                                                                                                                                                                                 'x.
                                                                                                                                                                                                                               ...   ).
                                                                                                                                                                                                                                   2..
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      j&
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                       ... .:
                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                         <y..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                '.'-,
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                     .,
                                                                                                                                                                                                                                              ;rt.$/k'
                                                                                                                                                                                                                                            x,.
                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                      .r
                                                                                                                                                                                                                                                      u
                                                                                                                                                                                                                                                       ï
                                                                                                                                                                                                                                                       .ms.,., . -
                                                                                                                                                                                                                                                       .;.v.w...
                                                                                                                                                                                                                                                               x..
                                                                                                                                                                                                                                                                    :..
                                                                                                                                                                                                                                                                 =:.,tw '.' .'
                                                                                                                                                                                                                                                                             -...          )t
                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                             j
                            Thedefendant'
                                        lssentencedasprovidedinpages2through                                                                                                                                                      4                   ofthisjudgment.Thesentenceisimposedpursuantto
    the Sentencing Reform Actof1984.
                     Thedefendanthasnotviolatedconditionts)                                                                                                                                                                    andisdischargedasto such violationts)condition.
                                     ItisorderedthatthedefendantmustnotifvtheUnitedSutesattorneyforthisdistrictwitlin30daysofany
      changeofname,residence.ormailingaddressunt-
                                                llallGnes,restitution.costsqandspecialassessmentsimposedbythisjudamentare
      fully paid.Iforieredtopéy restitution,thedefendantmusthotifythecdurtalidUnifedStatesattorneyofmaterialchanges-
                                                                                                                   ln
      econom ic c'
                 lrcum stances.
    LastFourD igitsofD efendant's Soc.Sec.N o.: S?41                                                                                                                                                                 11/17/2020                                                                                          .
                                                                                                                                                                                                                                                                             ate fl o on ofJu gmdnt
      Defendant'sYearofBirth:                                                                          1982

      City and State ofDefendant'sResidence:                                                                                                                                                                                                                                              SignatureofJudge
      Pom pano Beach,Florida
                                                                                                                                                                                                                      W illiam P.Dim itrouleas,                                                                                        U.S.Distri
                                                                                                                                                                                                                                                                                                                                                ctJudge
                                                                                                                                                                                                                                                                                 Name andTitleofJudge
                                                                                                                                                                                                                      11/17/2020
                                                                                                                                                                                                                                                                                                         Date
 Case 0:16-cr-60121-WPD Document 90 Entered on FLSD Docket 11/17/2020 Page 2 of 4

AO 245D (Rev.09/17) JudgmentinaCriminalCaseforRevocations
                     SheetIA
                                                                      OdBment- page   2   of   4
DEFENDANT: EDMUND MOMPREMIER
CASE N UM BER: 16-60121-CR-DlMlTROULEAS

                                              ADDITIONAL W OLATIONS
 Case 0:16-cr-60121-WPD Document 90 Entered on FLSD Docket 11/17/2020 Page 3 of 4

AO 24517(Rev.09/17) JudgmentinaCriminalCaseforRevocations
                    Sheet2- Imprisonment
                                                                                 Judgment- Page   3      of       4
D EFEND AN T: ED MU ND M O M PREM IER
CASE NUM BER: 16-60121-CR-DlMITROULEAS

                                                     IM PRISONM ENT

        Thedefendantisherebycom m ittedtothecustodyoftheFederalBureauofPrisonsto beimprisoned foratotal
tenn of :
3 months.



     E
     Y ThecourtmakesthefollowingrecommendationstotheBureauofPrisons:
The Coud recommends designationto a facili
                                         ty in Miami.



     (d'ThedefendantisremandedtothecustodyoftheUnitedStatesMarshal.
     IZ ThedefendantshallsurrendertotheUnitedStatesM arshalforthisdistrict:
             at                         (Zl a.m.                   on
             asnotifiedbytheUnited StatesM arshal.
     IE1 ThedefendantshallsurrenderforserviceofsentenceattheinstitutiondesignatedbytheBureauofPrisons:
        IZI before 2 p.m .on                                   .
            as notified by the United StatesM arshal.
             as notified by theProbation orPretrialServicesOffice.

                                                            RETURN

lhaveexecutedthisjudgmentasfollows:




        Defendantdelivered on

at                                          withacertifiedcopyofthisjudgment.


                                                                                ITSD STATESVARSH'
                                                                                                A             -       -

                                                               By
                                                                          DEPUTY UNITED STATES MARSHAL
 Case 0:16-cr-60121-WPD Document 90 Entered on FLSD Docket 11/17/2020 Page 4 of 4

AO 245D (Rev.09/17) JudgmentinaCriminalCaseforRevocations
                    Sheet3- SupervisedRelemse
                                                                                           Judgment- pagc    4    of       4
DEFENDANT: EDMUND MOMPREM IER
CA SE M JM BER: 16-60121-CR-DIM ITRO ULEAS
                                       SU PER V ISED R ELEA SE
Uponreleasefrom imprisonm ent,youw illbeonsupervisedreleaseforaterm of:
 Supervised Rel
              ease is revoked.No furtherconditions ofsupervised rel
                                                                  ease are im posed.




                                                M ANDATO RY CONDITIONS
    You m ustnotcom mitanotherfederal,stateorlocalcrime.
    You m ustnotunlawfully possessa controlled substance.
    Youmustrefrainfrom anyunlawfuluseofacontrolled substance.You mustsubm ittoonedrugtestw ithin 15daysofrelease
    from imprisonm entandatIeasttwo periodicdrugteststhereafter,asdeterminedbythecourt.
            EEITheabove drug testing condition is suspended,based on the court'
                                                                              sdetermination thatyou pose a1ow risk offuture
                substanceabuse.(checky'c/w/fccNd
     EE)You mustmakerestitution inaccordancewith 18 U.S.C.jj3663 and 3663A oranyotherstatuteauthorizing asentenceof
         restitution.(checkêapplicable)
     EEI YoumustcooperateinthecollectionofDNA asdirectedbytheprobation officer.(checkêapplicable)
     EEI Youmustcomply withtherequirementsoftheSex OffenderRegistrationandNotificationAct(42U.S.C.j 16901,etseq.)
         asdirected by the probation officer,theBureau ofPrisons,orany state sex offenderregistration agency in the location
         whereyou reside,work,areastudent,orwereconvictedofaqualifying offense.(checktfapplicable)
     (:l Youmustparticipatein anapprovedprogram fordomesticviolence.(checkfapplicable)

Youmustcomplywiththestandard conditionsthathavebeenadopted bythiscourtasw ellaswithany otherconditionsonthe
attached page.
